DISMISS and Opinion Filed December 12, 2018




                                           In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-18-00646-CV

                IN THE INTEREST OF A.M.B. AND N.D.B., CHILDREN

                     On Appeal from the 255th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-16-12105

                            MEMORANDUM OPINION
                          Before Justices Lang, Evans, and Boatright
                                  Opinion by Justice Evans
       Before the Court is appellant’s motion to dismiss the appeal. Appellant no longer wishes

to pursue the appeal. Accordingly, we grant the motion and dismiss the appeal. TEX. R. APP. P.

42.1(a)(1).




                                                 /David Evans/
                                                 DAVID EVANS
180646F.P05                                      JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF A.M.B. AND                       On Appeal from the 255th Judicial District
N.D.B., CHILDREN                                    Court, Dallas County, Texas
                                                    Trial Court Cause No. DF-16-12105.
No. 05-18-00646-CV                                  Opinion delivered by Justice Evans. Justices
                                                    Lang and Boatright participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        Subject to any agreement between the parties, it is ORDERED that appellee Rosa M.
Barrett recover her costs of this appeal from appellant Robert W. Barrett, Jr.


Judgment entered this 12th day of December, 2018.




                                             –2–